DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed 05/18/2022. 
Claims 1 and 3-13 are currently pending. 
Response to Arguments
No arguments have been provided for the interpretation of the phrase “radiation source” in claim 1. Therefore, the claim interpretation has been maintained.
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1 and 3-13 under 35 U.S.C. 103
Applicant argues that Wu and Li fail to teach or suggest “an irradiation device for emitting electromagnetic radiation at variable beam angles by rotating longitudinal shell using a rotate and lock mechanism comprising a spring element and a contact element attached at first end and a pair of meshing set of teeth provided at the second end of the irradiation device. The irradiation device also comprises a plurality of lenses provided along with the longitudinal shell with each lens having distinct set of optical characteristics” (see Remarks, pages 3-4), and that there is no motivation to incorporate rotational mechanisms in an irradiation device capable of emitting electromagnetic radiation at variable beam angles. Examiner respectfully disagrees. 
Wu teaches an irradiation device for emitting electromagnetic radiation at variable beam angles (e.g. Par. [0002]) by rotating the shell using a rotate and lock mechanism comprising a contact element attached at first end and a pair of meshing set of teeth provided at the second end of the irradiation device (e.g. Par. [0008]: rotating the shell to change the beam angle; Par. [0028]; Par. [0010]; Par. [0030]). In the Non-Final Rejection of 02/24/2022, Li was used to disclose the rotate and lock mechanism comprising a spring element (Li, Par. [0021]: springs are provided for rotation of the shell; Fig. 3: spring 16, 27, 36), and that the device comprises a plurality of lenses with each lens having a distinct set of optical characteristics (Li, Par. [0008]: three lenses are used: concave, convex, and common). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to include the spring element and the plurality of lenses provided within the shell, wherein each lens has a distinct set of optical characteristics as taught by Li in order to provide the predictable results of improved light beam angle adjustment and rotation of the shell. No additional arguments have been provided for dependent claims 3-13. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “radiation source” in claim 1. The “radiation source” is being interpreted as LEDs as described in claim 11 and Par. [0051] of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record).  
Regarding claim 1, Wu teaches an irradiation device capable of emitting electromagnetic radiation at variable beam angles (e.g. Par. [0002]), the irradiation device comprising:
a housing assembly including:
a longitudinal shell, the longitudinal shell having a first end and a second end (e.g. Fig. 1: lamp tube 1 with two ends), 
a first end cap assembly provided at the first end of the longitudinal shell, and a second end cap assembly provided at the second end of the longitudinal shell (e.g. Fig. 1: end cap assembly 4 at both ends of the device; Par. [0008]);
a rotate and lock mechanism adapted to allow rotational adjustment of the longitudinal shell (e.g. Par. [0008]: the end cover assembly adjusts the rotation of the lampshade is considered to be the rotate and lock mechanism; Par. [0028]: the end cover assembly adjusts the rotation of the lampshade is considered to be the rotate and lock mechanism); and
a radiation source configured to emit electromagnetic radiation, provided within the longitudinal shell (e.g. Par. [0028]; Fig. 1: LEDs 2); 
wherein the rotate and lock mechanism is constituted by a contact element attached with the first end in the first end cap assembly, and a pair of meshing sets of teeth, wherein a first set of teeth of the pair is provided at the second end of the longitudinal shell and a second set of teeth of the pair is provided at an inner surface of the second end cap assembly (e.g. Par. [0010]; Par. [0030]; Par. [0032]: there is an end cap assembly on both ends of the device; Fig. 3: first end 41 with inner teeth 412 and connecting portion 411, which is considered to be the contact element, and second end 42 has outer teeth 421; See annotated Fig. 3 below).

    PNG
    media_image1.png
    948
    1278
    media_image1.png
    Greyscale

However, Wu does not disclose a plurality of lenses provided along with the longitudinal shell, wherein each one of the plurality of lenses has a distinct set of optical characteristics when compared with other lenses of the plurality of lenses; and wherein in the rotate and lock mechanism is constituted by a spring element. 
Li, in a similar field of endeavor, teaches an LED tube with multiple lighting systems. Li teaches it is known to have a plurality of lenses provided within the shell, wherein each lens has a distinct set of optical characteristics (e.g. Par. [0008]: three lenses are used: concave, convex, and common), and to have a spring element in order to provide rotation of the shell (e.g. Par. [0021], lines 12-20: springs are provided for rotation of the shell; Fig. 3: spring 16, 27, 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to include the spring element and the plurality of lenses provided within the shell, wherein each lens has a distinct set of optical characteristics as taught by Li in order to provide the predictable results of improved light beam angle adjustment and rotation of the shell.  
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 3, Wu does not disclose wherein the radiation source is configured to be deactivated during the rotation of the longitudinal shell. Li, in a similar field of endeavor, teaches an LED tube with multiple lighting systems. Li discloses the radiation source being configured to be deactivated during the rotation of the longitudinal shell (e.g. Par. [0007]: a plug is used to control power; Any light source is capable of being turned on or off at any point during the treatment via the power switch. This is implicit to any light treatment device as there has to be a way to turn the device off manually).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the radiation source being deactivated during the rotation of the longitudinal shell as taught by Li in order to provide the predictable results of controlling the device during use. 
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 11, Wu further teaches wherein the radiation source includes one or more Light Emitting Diodes (LEDs) (e.g. Par. [0028]; Fig. 1: LEDs 2).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record), as applied to claim 1 above, and further in view of Dijkstra et al. (US Patent Application Publication 2020/0315907), hereinafter Dijkstra. 
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 4, Wu further teaches wherein the rotate and lock mechanism includes a first actuator with a self-locking shaft, provided within the first end cap assembly (e.g. Fig. 3: shaft between element 42 and 422 is being considered the self-locking shaft since it is used to stop rotation of the device; Par. [0029]: knob 43 is used to rotate the device and is therefore considered the actuator). However, Wu does not teach the actuator being electrical. Dijkstra, in a similar field of endeavor, teaches a phototherapy body roller. Dijkstra discloses using a motor (i.e. an electrical actuator) to allow position adjustment of the light board (e.g. Par. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and Li to include the electrical actuator as taught by Dijkstra in order to provide the predictable results of providing position adjustment of the light board. 
Claim 4 is obvious over Wu, Li, and Dijkstra as indicated above. Regarding claim 5, Wu further teaches wherein the radiation source is capable of rotating within the longitudinal shell (e.g. Par. [0008]).
Claim 5 is obvious over Wu, Li, and Dijkstra as indicated above. Regarding claim 6, Wu further teaches the device further comprising a second rotate and lock mechanism including a second actuator with a second self-locking shaft, the second rotate and lock mechanism adapted to cause the rotational adjustment of the radiation source (e.g. Fig. 3: shaft between element 42 and 422 is being considered the self-locking shaft since it is used to stop rotation of the device; Par. [0029]: knob 43 is used to rotate the device and is therefore considered the actuator). However, Wu does not teach the actuator being electrical. Dijkstra, in a similar field of endeavor, teaches a phototherapy body roller. Dijkstra discloses using a motor (i.e. an electrical actuator) to allow position adjustment of the light board (e.g. Par. [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu and Li to include the electrical actuator as taught by Dijkstra in order to provide the predictable results of providing position adjustment of the light board. 
Claim 6 is obvious over Wu, Li, and Dijkstra as indicated above. Regarding claim 7, Wu does not disclose wherein the radiation source is configured to be deactivated during rotation of the radiation source. Dijkstra, in a similar field of endeavor, teaches a phototherapy body roller. Dijkstra discloses the radiation source being configured to be deactivated during the rotation of the radiation source (e.g. Par. [0027]: power switch element 15; Any light source is capable of being turned on or off at any point during the treatment via the power switch. This is implicit to any light treatment device as there has to be a way to turn the device off manually).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li and Dijkstra to include the radiation source being deactivated during the rotation of the radiation source as taught by Dijkstra in order to provide the predictable results of controlling the device during use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record), as applied to claim 1 above, and further in view of Egger (Egger, J. Use of Fresnel lenses in optical systems: some advantages and limitations. Proc. SPIE 0193, Optical Systems in Engineering I, (29 November 1979); https://doi.org/10.1117/12.957873).  
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 8, Wu does not disclose wherein the plurality of lenses includes a convex lens and a concave lens. Li, in a similar field of endeavor, teaches an LED tube with multiple lighting systems. Li teaches it is known for the plurality of lenses to be a convex lens, a concave lens, and a common lens (e.g. Par. [0008]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the convex and concave lenses as taught by Li in order to provide the predictable results of providing light beam angle adjustment. 
However, Wu in view of Li does not teach the lens being a Fresnel lens. Egger is directed to determining the advantages and limitations of Fresnel lenses. Egger teaches it is known to use a Fresnel lens as a collimator in order to amplify and direct light (e.g. Page 67, Section titled “Optical systems using Fresnel lenses”: Fresnel lens are used as collimators to direct and amplify light). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the Fresnel lens as taught by Egger in order to provide the predictable results of a more focused beam of light. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record), as applied to claim 1 above, and further in view of Salinas et al. (US Patent Application Publication 2016/0367833, of record), hereinafter Salinas.
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 9, Wu fails to disclose wherein the radiation source is configured to emit the electromagnetic radiation in Ultra-Violet (UV), visible light and Infrared (IR) wavelengths bands of the electromagnetic spectrum.
Salinas, in a similar field of endeavor, teaches therapeutic irradiation. Salinas teaches it is known for the electromagnetic radiation to be in the Ultra-Violet (UV), visible light and Infrared (IR) (e.g. Par. [0023]: “The one or more light sources may be configured to generate light at any wavelength within each of the ultraviolet, the visible, and the infrared spectrums”) wavelengths bands of the electromagnetic spectrum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the electromagnetic radiation to be in the Ultra-Violet (UV), visible light and Infrared (IR) wavelengths as taught by Salinas in order to provide the predictable results of providing multiple light waves/forms to the user. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record), as applied to claim 1 above, and further in view of Wilkens et al. (US Patent Application Publication 2002/0161418, of record), hereinafter Wilkens.
Claim 1 is obvious over Wu and Li as indicated above. Regarding claim 10, Wu fails to disclose wherein the radiation source is configured to emit the electromagnetic radiation in any one of a pulse mode and continuous mode.
Wilkens, in a similar field of endeavor teaches an irradiation device. Wilkens teaches it is known for the radiation source to emit the electromagnetic radiation in any one of a pulse mode and continuous mode (e.g. Par. [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the radiation source to emit the electromagnetic radiation in any one of a pulse mode and continuous mode as taught by Wilkens in order to provide the predictable results of providing different modes of operation and light transmission. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 202791418U – APPLICANT CITED ON IDS, of record), hereinafter Wu, and further in view of Li (CN 204805995U – APPLICANT CITED ON IDS, of record), as applied to claims 1 and 11 above, and further in view of Ferolito (US Patent Application Publication 2016/0129279, of record). 
Claim 11 is obvious over Wu and Li as indicated above. Regarding claim 12, Wu fails to disclose wherein the one or more LEDs have been provided on an Organic LED (OLED) based flexible panel or an inorganic LED based flexible panel.
Ferolito, in a similar field of endeavor, teaches a wearable device for therapeutic irradiation of the skin. Ferolito teaches it is known for the LEDs to be provided on an Organic LED (OLED) based flexible panel or an inorganic LED based flexible panel (e.g. Par. [0073]: the LEDs may be placed on a flexible substrate to directly illuminate the skin).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the LEDs to be provided on an Organic LED (OLED) based flexible panel or an inorganic LED based flexible panel as taught by Ferolito in order to provide the predictable results of directly illuminating the target treatment area. 
Claim 11 is obvious over Wu and Li as indicated above. Regarding claim 13, Wu fails to disclose wherein the one or more LEDs are provided as a printable composition of micro-LEDs, printed on a substrate. 
Ferolito, in a similar field of endeavor, teaches a wearable device for therapeutic irradiation of the skin. Ferolito teaches it is known for the one or more LEDs are provided as a printable composition of micro-LEDs, printed on a substrate (e.g. Par. [0072]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu in view of Li to include the one or more LEDs are provided as a printable composition of micro-LEDs, printed on a substrate in order to provide the predictable results of situating LEDs to directly illuminate the target treatment area. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792